DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nhu et al. (US 20160241660) in view of Fan et al. (US 20120028589) 
Regarding claim 1, Nhu discloses an intercom system comprising: a cloud server configured to receive a trigger signal, and to send a notification when the cloud server receives the trigger signal (Paragraphs: 0004, 0030 and 0063: Fan discusses how the smart devices when coupled to Cloud-based services and push-notifications, via gateway and Cloud services can relay activities at a particular location, such as in a user's home, to a cell phone or tablet that is remote from the location; and how the Cloud-based services can further be configured to implement instructions following receipt of the tracked activities, i.e. it is obvious to program a cloud server to receive a trigger signal and send a notification when the cloud server receives the trigger signal); 
Nhu discloses the invention set forth above but does not specifically points out “a relay gateway configured to receive the notification from the cloud server and to send the notification to one of a plurality of local intercom stations via one of a plurality of hard wires, the hard wires 
Fan however discloses a relay gateway configured to receive the notification from the cloud server (fig.2, 123, 130) and to send the notification to one of a plurality of local intercom stations via one of a plurality of hard wires (Paragraphs: 0034, 0061-0062 and fig.4, 322: Fan discusses how an intercom server module notifying the MCDN user that the visitor was detected; and how an intercom server module managing functionality and communication with a number of intercom units, such as intercom unit 322, i.e. a plurality of local intercom stations and it is obvious that an intercom unit at the client premises are wired), the hard wires being connected to the local intercom stations, respectively, wherein the cloud server is configured to send the notification to a remote intercom device that corresponds to the one of the plurality of the local intercom stations (Paragraphs: 0061-0062 and fig.4, 322, Fan discusses how an intercom server module managing functionality and communication with a number of intercom units, such as intercom unit 322, i.e. a plurality of local intercom stations and it is obvious that an intercom unit at the client premises are wired).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Nhu, and modify a system wherein a relay gateway configured to receive the notification from the cloud server and to send the notification to one of a plurality of local intercom stations via one of a plurality of hard wires, the hard wires being connected to the local intercom stations, respectively, wherein the cloud server is configured to send the notification to a remote intercom device that corresponds to the one of the plurality of the local intercom stations, as taught by 
Considering claim 2, Nhu discloses the intercom system of claim 1, further comprising a visitor door station configured to send the trigger signal to the cloud server (Paragraphs: 0004, 0030 and 0063: Nhu discusses how a cloud-based services and push-notifications via a wifi-gateway and cloud services enable an event happened at a particular location, such as in a user's home, to be notified on a remote cell phone).   
Considering claim 3, Fan discloses the intercom system of claim 1, further comprising at least one relay bank, one of the hard wires being electrically disposed between one of the at least one relay bank and one of the plurality of the local intercom stations, wherein when the relay gateway receives the notification from the cloud server, the relay gateway is configured to send the notification to one of a plurality of local intercom stations via one of the at least one relay bank (Paragraphs: 0034, 0061-0062 and fig.2,4).
Considering claim 4, Fan discloses the intercom system of claim 1, wherein the cloud server is further configured to receive a video image and to send the video image to the intercom device; and the intercom device comprises a monitor configured to display the video image (Paragraphs: 0015 and 0074: Fan discusses how the intercom unit configured to communicate/output multimedia content, including at least one of: audio content, video content, images). 
Considering claim 5, Fan discloses the intercom system of claim 4, further comprising a visitor door station configured to send the trigger signal to the cloud server; wherein the visitor door station comprises a camera acquiring a video image, the visitor door station being configured to send the video image acquired by the camera to the cloud server; the cloud server 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             03/19/2021